          Case 1:19-cv-02420-GHW Document 103 Filed 03/17/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 3/17/2021
----------------------------------------------------------------- X
                                                                  :
KSENIA SHNYRA, ALEXANDER REYNGOLD, :
and KENNETH WALKER,                                               :
                                                                  :         1:19-cv-02420-GHW
                                                  Plaintiffs, :
                                                                  :             ORDER
                              -v -                                :
                                                                  :
STATE STREET BANK and TRUST CO.,                                  :
INC.,                                                             :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On February 22, 2021, Plaintiffs filed a letter raising a series of discovery issues and

requesting a teleconference to discuss them. Dkt. No. 101. Plaintiffs’ request for a telephone

conference is granted. The Court will hold a teleconference concerning the issues raised in

Plaintiffs’ letter on March 30, 2021, at 10:00 a.m. The parties are directed to use the dial-in

information and access code noted in the Court's Emergency Rules in Light of COVID-19 available

on the Court's website and are specifically directed to comply with Emergency Rule 2(C). The

Court reminds Plaintiffs that each of them must appear at the conference if they wish the Court to

consider their concerns.

         The Clerk of Court is directed to mail a copy of this order to Plaintiffs by first class and

certified mail.

         SO ORDERED.

Dated: March 17, 2021
       New York, New York                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
